Citation Nr: 1545998	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  09-03 511A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of a total abdominal hysterectomy with bilateral salpingo-oophorectomy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to January 1997. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in August 2005 and August 2006 of Department of Veterans Affairs (VA) Regional Offices (RO) in St. Petersburg, Florida and Cleveland, Ohio, respectively.  Subsequently, the Veteran relocated, and the RO in Atlanta, Georgia is currently handling her appeal. 

Regarding the Veteran's claim for service connection, the Board notes that the Veteran's contentions with respect to her claim have included reference to her use of infertility drugs during service and her hysterectomy.  The evidence reflects that at the time the Veteran underwent a total abdominal hysterectomy, she also had a bilateral salpingo-oophorectomy.  See March 2004 Sacred Heart Hospital records.  A review of medical literature documents that a hysterectomy is a surgery to remove a woman's uterus or womb.  Ovaries are located on opposite ends of the pelvic wall, on either side of the uterus.  The whole uterus or just part of it may be removed (hence the terms total hysterectomy and partial hysterectomy).  During the hysterectomy, a doctor may also remove a woman's fallopian tubes and ovaries.  However, this does not always occur.  See e.g. www.womenshealth.gov. 

In her claim filed in February 2005, the Veteran identified that she was seeking service connection for total abdominal hysterectomy secondary to infertility drugs taken while on active duty.  Private treatment records indicate that as a result of ovarian cysts she was recommended to have a bilateral salpingo-oophorectomy and that the physicians also recommended a hysterectomy as a result of her in utero DES exposure.  (The reference to DES, or diethylstilbestrol, relates to a synthetic estrogen prescribed for pregnant women from 1938 to 1971, before it was feared that, among other things, women exposed to DES before birth were at an increased risk for certain cancers of the vagina and cervix, pregnancy complications, and infertility.) 

The United States Court of Appeals for Veterans Claims (Court) has held that a claimant cannot be held to a hypothesized diagnosis-one he or she is incompetent to render-when determining what his or her actual claim may be.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  For example, in the context of a claim for service connection for a psychiatric disorder, if a claimant identifies PTSD without more, it cannot be considered a claim limited only to that diagnosis.  Rather, it must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  As a result of the Court's holding in Clemons, the Board is required to consider alternative current conditions within the scope of the filed claim and/or broadly construe claims.  

In the present case, in light of the medical evidence submitted and the nature of her surgery, the Board finds that the Veteran's original claim for service connection for hysterectomy also necessarily encompasses a claim for service connection for bilateral salpingo-oophorectomy.  Hence, the claim has been expanded as listed on the title page of this decision. 

In October 2012, the Veteran appeared at the RO and testified at a hearing before a Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

In February 2013, the Board remanded the case for further development, to include obtaining a VA examination and opinion.  The Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

In August 2015, the Board advised the Veteran that the VLJ who conducted the hearing was no longer available to consider her appeal.  She was advised of her right to another hearing before another Veterans Law Judge.  In September 2015 written correspondence, the appellant advised that she did not wish to appear at another Board hearing and to consider her case on the evidence of record. 

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on VBMS and the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's bilateral salpingo-oophorectomy is causally related to her military service. 


CONCLUSION OF LAW

The criteria for establishing service connection for residuals of bilateral salpingo-oophorectomy are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As the Board's decision to grant service connection is favorable, no further action is required to comply with the VCAA and implementing regulations.  Additionally, adequate VCAA notice was issued in May 2005.


	(CONTINUED ON NEXT PAGE)



Service Connection Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

The Board must determine the value of all pertinent lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The evaluation of evidence generally involves three steps: competency, credibility and weighing the evidence as a whole.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2). 

Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377, n 4 (Fed. Cir. 2007).  However, laypersons have generally been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Board must then determine if the evidence is credible; in determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Analysis

In this case, the Veteran testified in October 2012 that her treating physicians have attributed her abnormal gynecological post-service clinical history to the infertility treatments she received during service.  She related that she was discovered to have cysts on both of her ovaries that the physician was concerned that it was cancerous, and that he informed her that her seven years of treatment with infertility drugs in service was the cause.  She then underwent a total abdominal hysterectomy with bilateral salpingo-oophorectomy.  She contends that she had ovarian problems during service, which persisted after her separation from service. 

The Veteran served on active duty from August 1974 to January 1997, and during her period of service she was noted to have abnormal PAP smears (metaplasia and hyperplasia were noted in the late 1970s), infertility problems for which she received treatment from 1986 to 1993, a small cyst on her left ovarian tube in 1991, and chronic mild inflammation of the cervix (as seen in pathology reports in 1978 and 1980).  At the time of her separation physical examination, she was clinically normal. 

An April 1997 VA examination report recorded the Veteran's in-service history of gynecological problems, but the only current disability at that time appeared to be diagnosed as infertility.  Among other things, private records show the Veteran had a pelvic ultrasound in October 2003 showing a functional cyst of the right ovary versus a para-ovarian cyst, a follow-up pelvic ultrasound in December 2003 showing a cyst that was clearly separate from the right ovary and an unremarkable left ovary/uterus/endometrium, a PAP smear in January 2004 that was negative for malignancy, and underwent a total abdominal hysterectomy/bilateral salpingo-oophorectomy in March 2004 without complication. The ovarian mass was found to be an ovarian leiomyoma (pathology reportedly showed a cystadenofibroma and some adenomyosis). 

Prior to the hysterectomy, in a January 2004 letter, the Veteran's gynecologic oncologist discussed the Veteran's history of using infertility drugs and the risk that the cyst discovered in 2003 might be a malignancy based on this.  He stated that given her use of powerful infertility drugs and her history of hyperstimulation, surgery is not an unreasonable option.  Also, he indicated that a total abdominal hysterectomy, rather than just a bilateral salpingo-oophorectomy, was recommended, based on the Veteran's fairly certain history of in utero DES exposure.  In a February 2004 physical examination report, a different gynecologic oncologist noted that an ultrasound revealed a cyst of both the left ovary and the right ovary; he recommended bilateral salpingo-oophorectomy and offered hysterectomy as well given the Veteran's DES exposure.  

According to the August 2014 VA examination report, the examiner noted an assessment of status post total abdominal hysterectomy with bilateral salpingo-oophorectomy.  The examiner reviewed the Veteran's claims file and noted in-service treatment for infertility.  The examiner opined that the Veteran's hysterectomy is not caused by any condition diagnosed during her active duty.  She further stated that the Veteran underwent hysterectomy because the physician was concerned that the ovarian mass might be neoplastic and part of his reasoning was because she had undergone infertility treatment.  However, the 2014 VA examiner noted that there was no ovarian neoplasm according to the pathological exam, but that the physician was concerned because of future change of her uterus and cervix because of the Veteran's exposure to DES.  

The record reflects that her private physicians indicated on two occasions that the Veteran's hysterectomy was recommended as a result of her DES exposure.  The January 2004 private treatment report also notes the risk of the Veteran's cyst being a malignancy based on her history of using infertility drugs and that the Veteran's infertility and nulliparity would be risk factors for ovarian cancer.  The 2004 private treatment reports reflect that given the finding of a left ovarian cyst with a solid nodule, surgical exploration was recommended with salpingo-oophorectomy, and bilateral oophorectomy was recommended given the Veteran's age.  The 2014 VA examiner also stated that there may be a slightly increased risk of ovarian cancer if more than 12 cycles of clomiphene are used and that the use of fertility drugs has been associated with neoplasia, particularly in borderline ovarian tumors in some studies.  

In light of the above findings, the Board finds that service connection is warranted for the Veteran's bilateral salpingo-oophorectomy.  Specifically, the January 2004 private treatment report notes the risk of the Veteran's cyst being a malignancy based on her history of using infertility drugs and that the Veteran's infertility and nulliparity would be risk factors for ovarian cancer.  Although the private and VA examiners indicate that the chance of ovarian cancer as a result of the infertility treatment is low or uncertain, the record nevertheless reflects that the bilateral salpingo-oophorectomy was recommended, in part, because of the infertility drugs that the Veteran was prescribed during service.  

However, the Board also finds the grant of service connection excludes the Veteran's hysterectomy.  It is consistently noted that a hysterectomy was offered given the Veteran's history of DES exposure.  Although the Veteran claims that her hysterectomy was due to the masses on her ovaries, the 2004 medical records state that the hysterectomy was recommended as a result of the Veteran's DES exposure.  Additionally, although the VA examiner stated that the Veteran underwent hysterectomy because the physician was concerned that the ovarian mass might be neoplastic, this is contradictory to the private physicians' statements in 2004.  The 2004 private physicians' statements, as well as the 2014 rationale provided by the VA examiner, indicate that the concern regarding neoplastic changes to the Veteran's uterus and cervix, prompting the hysterectomy, was because of the exposure to DES; whereas concern regarding neoplastic changes to her ovaries, prompting the bilateral salpingo-oophorectomy was because of infertility treatments.  

Although the Veteran contends that her hysterectomy is related to her in-service infertility treatment, as a layperson, she is not competent to give a medical opinion on diagnosis, causation, or aggravation in this case.  The Board acknowledges that the Veteran is competent to give evidence about what she experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the etiology regarding her recommended hysterectomy falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 at 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Thus, the Veteran's assertions as to etiology are afforded less probative weight.

In sum, while medical evidence of record sufficiently relates the need for a hysterectomy to the Veteran's DES exposure and not her military service; the Veteran's bilateral salpingo-oophorectomy has been shown to be, in part, a result of infertility drugs taken during active duty.  Thus, resolving all reasonable doubt in the Veteran's favor, the criteria to establish service connection for residuals of bilateral salpingo-oophorectomy have been met and the claim is granted. 


ORDER

Service connection for residuals of bilateral salpingo-oophorectomy is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


